Citation Nr: 0431512	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  02-20 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Whether the appellant's income is excessive for the purpose 
of entitlement to payment of death pension benefits.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.  The veteran died in July 1999, and the 
appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Board notes that, on her December 2002 substantive appeal 
(VA Form 9), the appellant checked a box indicating that she 
wanted a Board hearing at the RO before a Veterans Law Judge.  
However, on the attached Appeal Hearing Options sheet, she 
checked a box requesting a local hearing with a Decision 
Review Officer (DRO).  In a December 2003 internal 
memorandum, a DRO indicated that he had spoken with the 
appellant's social worker, who informed him that the 
appellant would not be appearing for her hearing scheduled 
that month.  In a May 2004 letter, the RO asked the appellant 
whether she still desired a Travel Board hearing.  No 
response was received.  The September 2004 certification of 
appeal (VA Form 8) indicates that the appellant did not 
report to her hearing.  Neither the appellant's social worker 
nor her representative has indicated any request to 
reschedule any kind of hearing.  The Board therefore 
concludes that all due process has been met with respect to 
the appellant's hearing request.


FINDINGS OF FACT

1.  The veteran served on active duty from December 1942 to 
October 1945, and he died in July 1999.

2.  The appellant filed a claim of entitlement to death 
pension benefits in June 2002.

3.  The appellant reported that her income was from $566 to 
$588 per month.


CONCLUSION OF LAW

The appellant does not meet the income criteria for 
entitlement to death pension benefits.  38 U.S.C.A. §§ 101, 
1503, 1521, 1541, 5110 (West 2002); 38 C.F.R. §§ 3.21, 3.23, 
3.271, 3.272, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from December 1942 to 
October 1945.  He died in July 1999.

In June 2002, the appellant filed an application for, in 
pertinent part, death pension benefits.  On her application, 
she indicated that she had no assets or income, other than a 
monthly Social Security check in the amount of $512 and an 
additional monthly Medicare deduction of $54 for a total of 
$566 of monthly benefits.

In November 2003, the appellant filed another claim for death 
pension benefits.  On her application, she indicated that she 
had no assets or income, other than Social Security benefits 
in the monthly amount of $518.

A Social Security Administration (SSA) document dated in 
March 2004 shows the appellant received $578 in December 
2001, $576 in December 2002, and $588 in December 2003.

In October 2002 and March 2004 determinations, the RO denied 
the appellant's claim for death pension benefits, on the 
basis that her income exceeded the statutory limitations.  
She appealed the RO's decision, contending that they 
miscalculated, since the only income she got was $514 from 
Social Security.

II.  Analysis

A. Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In August 2002 and May 2004 letters, the RO informed the 
appellant of the VCAA and its effect on her claim.  In 
addition, the appellant was advised, by virtue of a detailed 
December 2002 statement of the case (SOC) and July 2004 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate her claim.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that the SOC and 
SSOC issued by the RO clarified what evidence would be 
required to establish entitlement to death pension.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the December 2002 SOC contained the new 
reasonable doubt regulation, and the July 2004 SSOC contained 
the new duty-to-assist regulation, codified at 38 C.F.R. §§ 
3.102, 3.159 (2004).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Death pension is a benefit payable to a veteran's surviving 
spouse where the veteran's death was not service connected.  
Basic entitlement exists if (i) the veteran served for ninety 
days or more during a period of war; or (ii) was, at the time 
of death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability; and (iii) 
the surviving spouse meets the net worth requirements of 
38 C.F.R. § 3.274 and has an annual income not in excess of 
the maximum annual pension rate specified in 38 C.F.R. 
§§ 3.23 and 3.24.  38 U.S.C.A. §§ 101(8), (15), 1521(j), 
1541(a) (West 2002); 38 C.F.R. §§ 3.3(b)(4) (2004).  The 
current pension program, known as Improved Pension, has been 
in effect since January 1979.  38 C.F.R. § 3.1(w).

The late veteran had the requisite service during World War 
II, so the appellant has basic eligibility for death pension.  
However, the amount of pension payable is determined by the 
beneficiary's annual income as compared to a specified annual 
limit.

The maximum annual rates of death pension payable are 
published in Appendix B of VA Manual M21-1, and are to be 
given the same force and effect as if published in VA 
regulations.  38 C.F.R. § 3.21 (2004).  Effective December 1, 
2001, the maximum annual rate of improved death pension 
payable for a surviving spouse with no dependents was $6,407.  
Effective December 1, 2002, the maximum annual rate of 
improved death pension payable for a surviving spouse with no 
dependents was $6,497.  The maximum annual rate for a 
surviving spouse was raised to $6,634, effective December 1, 
2003.  Based upon a predicted 2.7 percent increase, the rate 
will rise to $6814 on December 1, 2004.  38 C.F.R. § 3.23 
(2004).

Applying the criteria set forth above to the facts of this 
case, the Board must find that the appellant is not entitled 
to VA death pension benefits.

In her June 2002 application for VA death pension benefits, 
the appellant indicated that her sole income consisted of 
Social Security benefits of a total of $566 per month, or 
$6,792 annually.  Her November 2003 application for VA death 
pension benefits indicated that she received $518 monthly 
from the Social Security Administration, or $6,216 annually.  
However, SSA documentation indicates that the appellant 
received a total of $576 beginning in December 2002, for an 
annual income of $6,912, and a total of $588 beginning in 
December 2003, corresponding to an annual income of $7,056.  
The Board notes that income derived from Social Security 
benefits is not excluded from countable income for VA pension 
purposes.  38 C.F.R. § 3.271 (2004).

As set forth above, the law provides that a surviving spouse 
cannot receive death pension benefits if her income exceeds a 
specified annual level.  The appellant has reported that her 
income for 2002 was $6,792.  Under the applicable criteria, 
however, effective December 1, 2001, income cannot exceed 
$6,407 and effective December 1, 2002, income cannot exceed 
$6,497.  SSA documents show the appellant's income during 
2003 was between $6912 and $7056.  Effective December 1, 
2003, income cannot exceed $6,634.  Because the appellant's 
income exceeded the statutory limit in each year, she is not 
entitled to VA death pension benefits.

In summary, the evidence of record shows that the appellant's 
income has exceeded the statutory limits for entitlement to 
death pension benefits for each year in which she has been 
potentially eligible.  The appellant asserted in November 
2002 that her income was $514, and indicated in November 2003 
that her monthly income was only $518, but SSA documentation 
shows she actually received between $568 and $588 per month 
during that time, which includes an additional Medicare 
deduction.  The Board acknowledges that the amount deducted 
by SSA for the Medicare payment is not actually received by 
the recipient, but it is, nevertheless, considered as a part 
of the overall Social Security award, and is counted as SSA 
income.

We recognize the veteran's honorable service in World War II.  
The Board is nonetheless bound by the laws enacted by 
Congress, VA regulations, the instructions of the Secretary, 
and the precedent opinions of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (West 2002).  In this case, the law 
enacted by Congress specifically prohibits the payment of VA 
death pension benefits to surviving spouses whose income 
exceeds certain levels, as does the appellant's.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that where the law and not the evidence is dispositive, the 
claim should be denied due to the lack of entitlement under 
the law.  Because the appellant's income exceeds the 
statutory limits, she is not legally entitled to death 
pension benefits.  Thus, the appellant's claim of entitlement 
to death pension benefits must be denied.


ORDER

Entitlement to death pension benefits is denied.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



